NO. 12-09-00428-CV

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS
SIMMONS THEODORE YLIYAH NA’BI,
APPELLANT                                                  '    APPEAL FROM THE 87TH

V.                                                         '    JUDICIAL DISTRICT COURT OF

SANDRA TITLOW,                                             '    ANDERSON COUNTY, TEXAS
APPELLEE
                                     MEMORANDUM OPINION
                                         PER CURIAM
         On December 10, 2009, Simmons Theodore Yliyah Na’bi filed a notice of appeal
seeking to appeal “the trial court’s final judgment entered on an unknown date.” On the
same date, this court notified Na’bi that the information received in this appeal does not
contain a final judgment or other appealable order. Na’bi was further informed that the
appeal would be dismissed if the information received in the appeal was not amended on
or before January 11, 2010 to show the jurisdiction of this court. The deadline for
amendment has passed, and Na’bi has neither responded to the December 10, 2009 notice
or otherwise shown the jurisdiction of this court. Accordingly, the appeal is dismissed
for want of jurisdiction. See TEX. R. APP. P. 37.1, 42.3.
Opinion delivered January 13, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                (PUBLISH)